DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
This is a first action on the merits for this continuous application filed on 01/14/21
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roberts (WO 2010/115183 A1).
Regarding claim 2, Roberts discloses a system (Fig.1:10) for disinfecting objects in a target zone having a perimeter, said system comprising:
a plurality of UV-C light emitting sources (Fig.2:16 and [0021]) configured to emit a UV-C radiation and disposed on a housing (Fig.2:14), wherein a first portion of the plurality of UV-C light emitting sources are located on a first panel of the housing and a second portion of the plurality of UV-C light emitting sources are located on a second panel (unlabeled second and third panels as shown in Fig.2) of the housing, and wherein the second panel and the first panel (are capable of forming various different angle values as seen in Fig.1:14) form an angle such that the plurality of UV-C light emitting sources are disposed along at least a portion of the perimeter of the target zone; and
a control system (Fig.2:12) in communication with the plurality of UV-C light emitting sources, the control system comprising a processor [0029-0030] configured to selectively control the plurality of UV-C light emitting sources such that at least some of the plurality of UV-C light emitting sources are activated to illuminate the target zone with the UV-C radiation from a plurality of directions for a targeted amplification of converged multivector UV-C light at the target zone.
Regarding claim 3, Roberts discloses that the angle between the first panel and the second panel is adjustable (see angled panels 14 in Fig.1 that are capable of being adjustable to various different angles).
Regarding claim 4, Roberts discloses that the angle is adjustable from a first angle that is less than 5 degrees to a second angle that is greater than 170 degrees (see angled panels 14 in Fig.1 that are capable of being adjustable to various different angles).
Regarding claim 5, Roberts discloses that the housing comprises a room partition (the panels 14 in Fig.1 are capable of forming a room partition) selectably configurable between two or more different partition geometries, wherein the room partition is configured, in each of the two or more different partition geometries, to (a) physically separate floor space of a room (the panels 14 in Fig.1 are capable of forming a room partition) into the target zone and a non-target zone, and (b) direct the UV-C radiation to the target zone from at least two different directions while shielding the non-target zone from the UV-C radiation.
Regarding claim 6, Roberts discloses that the first panel and the second panel (the panels 14 in Fig.1 are capable of forming a UV-C barrier between target and non-target zones) are configured to form a UV-C barrier between the target zone and the non-target zone and each having a first face configured to face toward the non-target zone and a second face configured to face toward the target zone.
Regarding claim 7, Roberts discloses that the room partition includes casters [0043] such that the room partition can be rolled between multiple configurations.
Regarding claim 8, Roberts further discloses a third panel (third unlabeled panel in Fig.1) including a first side, and an opposite second side (unlabeled first and opposite sides of unlabeled panel in Fig.1) configured to direct a third portion of the UV-C radiation outwardly from the opposite second side, the third panel configured to block the UV-C from passing outwardly from the first side of the third panel, wherein the third panel is coupled to the first panel and slideable along a width of the first panel between a proximal position and a distal position.
Regarding claim 9, Roberts further discloses a slide mechanism (Fig.5A-5B: 55a and 55b) via which the third panel is coupled to the first panel, wherein the slide mechanism comprises a track and a slide block configured to move along the track.
Regarding claim 10, Roberts discloses that the slide block (Fig.5A:55b) is configured to rotate relative to the track to allow the third panel to rotate relative to the first panel in a plane that includes the third panel.
Regarding claim 11, Roberts discloses that the third panel has a range of rotation (see angled panels 14 in Fig.1 that are capable of being adjustable to various different angles) of greater than 3 degrees relative to the first panel.
Regarding claim 12, Roberts further discloses a fourth panel (Fig.10:104 and 106) including a first side, and an opposite second side configured to direct a fourth portion of the UV-C radiation outwardly from the second side, the fourth panel configured to block the UV-C radiation from passing outwardly from the first side.
Regarding claim 13, Roberts discloses that the housing (the panels 14 in Fig.1 are capable of forming four walls) is configurable into a multi- walled enclosure having four walls, wherein each of the first panel, the second panel, the third panel, and the fourth panel corresponds to a respective one of the four walls such that the second side of each of the first panel, the second panel, the third panel, and the fourth panel is directed to an interior of the multi-walled enclosure.
Regarding claim 14, Roberts discloses that the control system comprises at least one computer processor (Fig.2:12) configured to adjust an intensity and a duration of the UV-C light emitting sources for the UV-C radiation [0029-0030].
Regarding claim 15, Roberts discloses that the at least one computer processor is configured to adjust power [0029-0030] supplied to the UV-C light emitting sources based on age-based degradation of the UV-C light emitting sources in order to provide consistency of UV-C intensity from the UV-C light emitting sources.
Regarding claim 16, Roberts discloses that the at least one computer processor is configured to receive a signal from one or more sensors [0029-0030] configured to measure UV-C exposure in the target zone.
Regarding claim 17, Roberts discloses that the control system [0029-0030] further comprises a transceiver configured to send and receive information over a communication network.
Regarding claim 18, Roberts discloses that the control system is configured to transmit information [0029-0030] providing an identity of at least one of (a) an item in the target zone and (b) a location of the target zone.
Regarding claim 19, Roberts discloses that the transmitted information [0029-0030] indicates that the item or target zone location has been exposed to the UV-C radiation by the UV-C light emitting sources.
Regarding claim 20, Roberts discloses that the at least one computer processor [0029-0030] is configured to receive via the transceiver and process information that identifies the target zone or an item that has been flagged as needing exposure to the UV-C radiation.
Regarding claim 21, Roberts discloses that the at least one of the first panel and the second panel includes a window (Fig.10:104) configured to allow visual inspection of an area to be illuminated with UV-C radiation from a position that is not exposed to the UV-C radiation generated by the UV-C light emitting sources.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 9,675,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 2-21 in this application have the same scopes as claims 1-54 in U.S. Patent No. 9,675,720 B2, but worded differently.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-43 and 59-65 of U.S. Patent No. 10,376,604 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 2-21 in this application have the same scopes as claims 27-43 and 59-65 in U.S. Patent No. 10,376,604 B2, but worded differently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798